Conaway, Justice,
dissenting.
I cannot concur .in.the conclusion of the court in this case. The petition is in the nature of a bill in chancery brought by plaintiff in error for enforcement of the lien of a mortgage, upon personal property, which property had been sold by the mortgagors, not against the property in the hands of the purchaser, nor against the proceeds of the sale in transitu or in-the hands of the mortgagors, but against the proceeds in the-hands of defendant in error to whom they had been paid in discharge of an antecedent indebtedness of the mortgagors to him. The court being unanimously , of the opinion that the lien of the mortgage does not follow the proceeds under the facts alleged, the petition is .not now considered, as a pleading seeking equitable relief, but as a declaration at law in the: nature of trover, trespass, case, or for money had and received, or something of that kind. I am not -objecting to, this way- of: considering it. If the petition states -a cause of action of any nature the demurrer should have, be.en overruled....
I concur in the view of .the-court as expressed-inthe opinion. *228of Clark, J., -that in order to constitute a cause of action tlio sale of the property must Lave been made in hostility to the mortgage lien. I do not understand this to he alleged in the petition. The allegation is that the mortgagors sold all of the sheep. This is a common form of statement of a sale of mortgaged property by the mortgagor when he sells subject to the mortgage. It is not an allegation or equivalent to an allegation that he sells in hostility to the mortgage. It furnishes no information as to whether the sale was in hostility to the interests of the mortgagee or not. It is to be presumed it was not, for the contrary would be to presume a fraud or a crime, or both.
If plaintiff in error were charged with the crimen falsi, either in law or morals, in that he alleges that the mortgagors sold all of the sheep, whereas, in truth and in fact, .they did not, but sold only their own interest, and sold subject to a mortgage of plaintiff in error, the insufficiency of the allegation would be abundantly apparent. Some indignation would be excusable in plaintiff in error, as he would retort: “What are you talking about? When I state that certain persons sold a property will you infer that I state farther that they sold some other person’s property or interest besides their own, or unlawfully or criminally interfered with such interest, and accuse me of falsehood by inference? I said that the mortgagors sold all of the sheep, which is strictly true. They did sell and deliver every one of them. You say they sold the sheep subject to a mortgage of plaintiff in error. I never said anything to the contrary.”
But it is to be remembered that the allegation in this case is that the mortgage was in full force and effect. A chattel mortgage under our law is kept in full force and effect by record in the first instance, and by proper renewals of the record by affidavit after the expiration of a certain time. When these fail the mortgage ceases to be valid as to creditors and subsequent purchasers and mortgagees in good faith and for a valuable consideration. It was urged in the oral argument by counsel for plaintiff in error that the sale might have been made to one who purchased in good faith and for *229a valuable consideration, and so to tlie destruction of the mortgage lien. This is not possible while the mortgage is in full force and effect. The record notice implied in this statement effectually disposes of all questions of good or bad faith. It is inconsistent with good faith in any one attempting to purchase or to deal with the mortgaged property in any way in hostility to the interests of the mortgagee. It dispenses with the necessity of the mortgagors expressly mentioning the mortgage as an exercise of good faith. All parties dealing with the mortgaged property do so with continual notice of the existence of the mortgage and of its terms. And this constructive notice of the record is of the same legal effect as though the mortgagors in connection with every proposition and remark they made in effecting the sale had continually repeated: “This property is encumbered to the amount of $6,128.19, by a mortgage in full force and effect in favor of Joseph S. Cone.” No actual mention of the mortgage was necessary in making the sale. The record was doing that continuously as to all parties to the transaction and everybody else. The sale could have been made in hostility to the mortgage only by some express understanding or agreement by the parties, or some of them, to do something in addition to the selling of the property on the one part and the purchase of it on the other; as to deny the rights of the mortgagee, or to resist him in enforcing them, or to sell the property to be consumed, or scattered, or removed to a distance, or something equivalent. Nothing of this kind is alleged. The cases cited by the court are not inconsistent with this view, but in the main sustain it. Neither can such allegation of something done be inferred from any allegation of intent. An act is one thing. An intent is another thing of an entirely different nature. An intent cannot be equivalent to an act, though it may be an important element in a cause of action in addition to the requisite acts. Neither is the wanting allegation to be inferred from the further allegation that no property was left to which plaintiff in error could resort for the collection of his debt. No withdrawal or removal of such property being al*230leged, the allegation that none was left is not pertinent or material.
I am of the opinion that the judgment of the district court sustaining the demurrer should be affirmed.